IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DANIEL KING                                 : No. 188 MM 2016
                                            :
                                            :
             v.                             :
                                            :
                                            :
HON. CHARLES B. BURR II, IN HIS             :
OFFICIAL CAPACITY OF JUDGE OF               :
THE COURT OF COMMON PLEAS OF                :
DELAWARE COUNTY                             :
                                            :
                                            :
PETITION OF: DANIEL KING AND                :
THOMAS GANNON                               :


                                       ORDER


PER CURIAM

      AND NOW, this 28th day of February, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition and the

Application for Leave to File Preliminary Objections are DENIED.

      The Application for Relief Pursuant to Pa.R.A.P. 123, filed by Riverwatch

Condominium Owners Association, is DISMISSED WITHOUT PREJUDICE. See King

v. Delaware County Court of Common Pleas Judge, 2 MM 2017 (order dated February

28, 2017) (issuing a rule on Petitioners “to show cause why they should not be barred

from submitting any further filings in this Court relative to the civil action involving

Riverwatch Condominium Owners Association, including any related orders concerning

the awards of costs, as well as directives barring Thomas P. Gannon, Esquire, from

representing Daniel King.”).

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.